

meetgroup.jpg [meetgroup.jpg]
March 6, 2018


As a condition of Niklas Lindstrom, an individual (“Consultant”), being retained
as an independent contractor by The Meet Group, Inc., its subsidiaries,
affiliates, successors or assigns (collectively, “Company”) (Consultant and
Company each a “party” and collectively the “parties”), the parties agree (the
“Agreement”) to the following:




1.    Scope of Duties and Compensation. Consultant will provide transitional
assistance services as set forth on Exhibit A hereto and as otherwise agreed
from time to time. Consultant shall perform all such services at a rate of $175
per hour. The parties anticipate that Consultant will work approximately 40
hours per week until June 30, 2018 and approximately five hours per week until
from July 1, 2018 to December 31, 2018. Consultant is responsible for invoicing
the Company for all hours worked. Consultant shall provide all services in a
professional and diligent manner, using the highest level of expertise and
experience. This Agreement will terminate on December 31, 2018, provided however
that either party may terminate this Agreement at any time upon written notice.
Upon any such termination, Company shall be obligated to pay only for time spent
by Consultant in performing services accepted by Company through the date of
termination.


2.    Independent Contractor Status.


2.1 The parties expressly intend, acknowledge and agree that during the entire
term of this Agreement Consultant is acting as an independent contractor to
Company, and is not an agent, partner, affiliate, joint venturer or principal of
Company. Nothing in this Agreement shall be construed to create a partnership,
joint venture, or employment relationship between Company and Consultant.
Consultant shall not be entitled to any of the rights and/or benefits normally
made available to the employees of Company, including those rights to disability
 
or unemployment insurance, workers compensation, medical insurance, sick leave,
or any other employment benefit. Consultant shall not be entitled or eligible to
participate in any benefits or privileges given or extended by Company, or its
employees, for purposes of Federal or State withholding taxes, F.I.C.A. taxes
and unemployment benefits, workers’ compensation or otherwise, and Consultant
will make all required F.I.C.A. and unemployment contributions due on behalf of
itself hereunder. Consultant acknowledges and agrees that its status with
Company may be terminated at any time, for any reason, at the sole option of
Company, with or without notice.
2.2      Neither party to this Agreement may act as the legal representative or
agent of the other, and neither party shall have any authority to enter into any
contract or otherwise create or assume any obligation of any kind, express or
implied, on behalf of the other party without its express prior written consent.
Consultant shall not make any representation, warranty or guaranty on behalf of
Company in performance of the Services provided for under this Agreement


3.    Confidential Information.


3.1    Company Information. Consultant shall at all times during which it is
retained by Company and thereafter, hold in strictest confidence, and not use,
except for the benefit of Company, or to disclose to any person, firm or
corporation without written authorization of Company, any Confidential
Information of Company.


Confidential & Proprietary

--------------------------------------------------------------------------------




“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of Company on whom Consultant called or with whom it
became acquainted during the period of time Consultant is retained by Company),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed to it by Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of Consultant, or of others who were under confidentiality
obligations as to the item or items involved. Consultant understands that he is
herein notified that this Agreement is entered into pursuant to the United
States Federal Trade Secrets law. In addition to other provisions, federal law
provides certain protections to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances.  Specifically, Consultant understands that federal law provides
that an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret under
either of the following conditions: (A) Where the disclosure is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) Where the disclosure is made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Consultant has been further notified and understands
that federal law also provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order. 


3.2    Third Party Information. Consultant recognizes that Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out its work
for Company consistent with Company’s agreement with such third party.




 
4.    Inventions.


4.1    Assignment of Inventions to Company. Consultant shall promptly make full
written disclosure to Company, will hold in trust for the sole right and benefit
of Company, and hereby assigns to Company, or its designee, all of Consultant’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Consultant
may solely or jointly conceive or develop or reduce to practice, or causes to be
conceived or developed or reduced to practice, during the course of its
performance under this Agreement, including without limitation all changes,
enhancements and other modifications made to or derivative works made from any
items owned by Consultant (collectively, “Inventions”). In addition to the
foregoing, Consultant acknowledges and agrees that all original works of
authorship which are made by it (solely or jointly with others) during the
course of its performance under this Agreement and which are protectable by
copyright are “works made for hire” as that term is defined in the United States
Copyright Act. To the extent that title to any such works may not by operation
of law, vest in Company or such works are held not to be works made for hire,
Consultant hereby irrevocably assigns the sole right, title and interest in such
works and Consultant’s copyright therein to Company. Consultant agrees that all
Inventions which she makes, discovers, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) during her
service relationship with Company will be the sole property of Company to the
maximum extent permitted by Section 2870 of the California Labor Code, if
applicable, or any like statute of any other state. To the extent a provision in
an employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable. This
assignment will not extend to Inventions, the assignment of which is prohibited
by California Labor Code Section 2870.
4.2     Ownership. Company shall be the sole owner of all patents, patent
rights, copyrights, trade secret rights, trademark rights and all other
intellectual property or other rights in connection with Inventions. Consultant
hereby assigns to Company any and all rights, title and interest she may have or
acquire in such Inventions. If in the course of Consultant’s service with
Company she incorporates into a Company product, process, machine or other
deliverable a prior invention owned, controlled or licensable by Consultant or
in which she has an interest, Company is hereby granted and will have a
nonexclusive, royalty-free, fully paid up, irrevocable, perpetual,
sublicensable, transferable, worldwide license under all intellectual property
rights in and to such prior invention to


 
2
Confidential & Proprietary



    

--------------------------------------------------------------------------------




make, have made, modify, use, market, sell, offer to sell, import, distribute,
make derivative works of, and otherwise exploit any product or offer any
service.


4.3     Maintenance of Records. Consultant agrees to perform, during and after
her service to Company, all acts deemed necessary or desirable by Company to
permit and assist it, at Company’s expense, in further evidencing and perfecting
the assignments made to Company under this Agreement and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
such Inventions and improvements thereto in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. Consultant hereby irrevocably designates and
appoints Company and its duly authorized officers and agents, her agents and
attorney-in-fact to act for and on her behalf and instead of her, to execute and
file any documents, applications or related findings and to do all other
lawfully permitted acts to further the purposes set forth above in this
subsection, including, without limitation, the perfection of assignment and the
prosecution and issuance of patents, patent applications, copyright applications
and registrations, trademark applications and registrations or other rights in
connection with such Inventions and improvements thereto with the same legal
force and effect as if executed by her.


4.4    Assignment and Waiver of Moral Rights. Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Consultant hereby waives such Moral
Rights in any work created under this Agreement, consent to any action of
Company that would violate such Moral Rights in any work created under this
Agreement in the absence of such consent and agree as to any work created under
this Agreement not to pursue any claims against Company arising from or related
to any Moral Rights in any work created under this Agreement. Consultant shall
confirm any such assignments, waivers and consents in writing from time to time
as requested by Company even after Consultant’s service relationship with
Company has ended.


5.    Conflicting Engagement. Consultant agrees that, during the period of time
that Consultant is retained by Company, and for a period of three (3) months
thereafter, Consultant shall not, without the prior written consent of Company,
engage in any other employment, occupation, consulting or other business
activity that competes with Company’s business.
 


6.    Returning Company Materials. Consultant agrees that, at the time its
service for Company terminates, or earlier at Company’s discretion, it will
deliver to Company (and will not keep in its possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items (“Company Materials”) developed by it pursuant to its
service for Company or otherwise belonging to Company.


7.    Non-Solicitation. During the period of its relationship with Company and
for a period of twelve (12) months immediately following the termination thereof
for any reason, whether with or without cause, Consultant shall not either
directly or indirectly solicit, induce, recruit or encourage any of Company’s
employees, contractors, temporary labor, and other third-party service providers
(“workers”) to leave their employment, or take away such workers, or attempt to
solicit, induce, recruit, encourage or take away workers of Company, either for
itself or for any other person or entity.


8.     Non-Disparagement. Consultant shall not disparage, criticize, defame,
discuss or otherwise speak of or communicate about Company, its affiliates,
business or employees in a negative, critical or harmful manner. This obligation
extends to all statements, written or oral, and whether intended to be public or
private.


9.    Representations. Consultant agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement.
Consultant represents that this Agreement and Consultant’s performance of all
the terms of this Agreement will not breach any non-compete or similar agreement
or any agreement to keep in confidence proprietary information acquired by it in
confidence or in trust. Consultant has not entered into, and shall not enter
into, any oral or written agreement in conflict herewith. Consultant hereby
represents and warrants to Company that all individuals supplied to Company or
otherwise performing under this Agreement are employees of Consultant and bound
by written agreements with Consultant to observe and perform each of the terms
of this Agreement.


10.    Equitable Relief. Consultant acknowledges and agrees that it would be
impossible or inadequate to measure and calculate the damages from any breach of
the covenants set forth in Sections 3 (Confidential Information), 4
(Inventions), 5 (Conflicting Engagements), 6 (Returning Company Documents), 7
(Non-Solicitation) and 8 (Non-Disparagement) herein. Accordingly, Consultant
agrees that if it breaches any of such Sections, Company will have available, in
addition to any other right or remedy available, the right to obtain an
injunction from a court of competent


 
3
Confidential & Proprietary



    

--------------------------------------------------------------------------------




jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Consultant further
acknowledges and agrees that no bond or other security shall be required in
obtaining such equitable relief and it hereby consents to the issuance of such
injunction and to the ordering of specific performance.


11.    Indemnity. Consultant agrees to indemnify, defend and hold harmless
Company and its respective affiliates from and against all claims, losses,
liabilities, damages and expenses (including, without limitation, attorneys’
fees) based upon, incurred in connection with, or otherwise arising out of (i)
any matter or dispute respecting the assignment, ownership or status of the
Inventions or prior inventions defined in Section 4 hereof, (ii) bodily injury
(including death) or property damages (including damages to intellectual and
intangible property) when and to the extent such injury (including death) or
property damage occur as a result of the negligent acts of Consultant’s employee
or (iii) any claim related to wrongful termination, Title VII, age
discrimination or other employment claim made by or on behalf of Consultant.


12.    General Provisions.


12.1    Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the internal laws of the Commonwealth of Pennsylvania without regard
to principles of conflicts of laws. All actions hereunder or related hereto,
regardless of theory or claim, shall be brought and tried solely and exclusively
in the state and federal courts located in San Francisco, California and
Consultant hereby expressly consents to the exclusive personal jurisdiction
thereof.


12.2    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between Consultant and Company relating to the subject matter
hereof and merges all prior discussions between them. This Agreement does not
affect any prior agreement between the
 
parties or between Consultant and Company. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in Consultant’s duties, salary or compensation shall not
affect the validity or scope of this Agreement.


12.3    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
12.4    Assignment. Neither party may assign this Agreement without the prior
written consent of the other party; provided, however, that a party’s change of
control shall not constitute an assignment if the party or such party’s
successor retains or assumes all obligations and liabilities of such party
hereunder, thereby relieving the party of further obligations from and after the
date hereof, whether by operation of law or otherwise. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns.


12.5    Successors and Assigns. This Agreement will be binding upon Consultant’s
executors, administrators and other legal representatives and will be for the
benefit of Company, its successors, and its assigns.


12.6    Execution and Delivery. This Agreement may be executed and delivered
either originally or by facsimile transmission, and in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.


12.7    Survival. Sections 3 (Confidentiality), 4 (Inventions), 5 (Conflicting
Engagement), 6 (Returning Company Documents), 7 (Non-Solicitation), 8
(Non-Disparagement), 10 (Equitable Relief), 11 (Indemnity), and 12 (General
Provisions) shall survive termination of this Agreement.


IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Agreement as of the date first set forth
above.




THE MEET GROUP, INC.     






By: ___/s/ Frederic Beckley___________________________
__/s/ Niklas Lindstrom___________________________

Frederic Beckley                      Niklas Lindstrom
General Counsel & EVP Business Affairs     






 
4
Confidential & Proprietary



    